 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RYAN DUBOISE, et al., )
Plaintiffs,
v. ) Case No. 1:19-cv-7-SPB-RAL
OFFICER WOODS, et al.,
Defendants.
MEMORANDUM ORDER

 

The instant prisoner civil rights action was removed from the Forest County Court of
Common Pleas to this Court on January 8, 2019 and was referred to United States Magistrate
Judge Richard A. Lanzillo for report and recommendation (“R&R”), in accordance with the
Magistrates Act, 28 U.S.C. § 636(b)(1), and the Local Civil Rules of this Court. The Plaintiffs’
complaint sets forth claims under 42 U.S.C. §1983 against Corrections Officers Woods,
Thornton, Rose and Barger based on the Defendants’ alleged violations of Plaintiffs’ rights under
the First and Fourteenth Amendments to the U.S. Constitution. Factually, Plaintiffs contend that
the Defendants destroyed their personal property without due process and retaliated against them
for filing lawsuits against the Defendants and other corrections officers.

On August 6, 2019, Defendants filed a motion for summary judgment and supporting
papers. ECF Nos. 18, 19, 20, 21. In their motion, Defendants challenged Plaintiffs’ claims on
both failure-to-exhaust and substantive grounds. Plaintiffs submitted their opposing brief and
related filings on August 22 and 23, 2019. ECF Nos. 23, 24, 25.

On January 9, 2020, Judge Lanzillo issued an R&R recommending that the Defendants’
motion for summary judgment be denied. ECF No. 26. With respect to Defendants’ failure-to-

exhaust argument, Judge Lanzillo agreed that the state-wide lockdown that was in effect from

 
 

 

August 29, 2018 to September 10, 2018 did not render administrative remedies “unavailable” to
Plaintiffs, because they still had a period of eight days after termination of the lockdown within
which to file an administrative grievance against the Defendants. Alternatively, the Magistrate
Judge found, Plaintiffs could have requested an extension of time relative to their grievance
deadline, as contemplated by the DOC’s internal grievance procedures. On the other hand,
Judge Lanzillo opined that the record presents an issue of fact about whether prison personnel
rendered administrative remedies unavailable through alleged acts of intimidation. The
Magistrate Judge recommended that the Court hold an evidentiary hearing to resolve this
disputed issue. With regard to the substance of Plaintiffs’ claims, Judge Lanzillo opined that
genuinely disputed factual issues precluded entry of summary judgment in the Defendants’
favor.

Objections to the R&R were due no later than January 27, 2020. Although Defendants
did not file objections, Plaintiffs did. See ECF No. 27. In their objections, Plaintiffs challenge
the Magistrate Judge’s determination that they still had time, even after the lockdown ended, to
pursue administrative remedies within the prison system. Plaintiffs further object to the
recommendation that the Court hold an evidentiary hearing on the exhaustion issue concerning
Defendants’ alleged acts of intimidation.

After de novo review of the complaint and documents in the case, together with the report

and recommendation and Plaintiffs’ objections thereto, the following order is entered:

 

vy
AND NOW, this X& day af _~Z
IT IS HEREBY ORDERED that the motion for summary judgment filed by Defendants,

ECF No. [18], shall be, and hereby is, DENIED.

 
 

 

IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge
Lanzillo, issued on January 9, 2020, ECF No. [26], is adopted as the opinion of the Court, and

Plaintiffs’ objections to the R&R are hereby OVERRULED.

 Mottn be he tela fing

SUSAN PARADISE BAXTER
United States District Judge

cm:

Ryan DuBoise

MP1745

SCI Forest

PO BOX 945
Marienville, PA 16239
(via U.S. mail, first class)

Syheed Wilson
MW1597

SCI Forest

PO BOX 945
Marienville, PA 16239

Counsel of record
(via CM/ECF)

United States Magistrate Judge Richard A. Lanzillo
(via CM/ECF)

 
